Citation Nr: 0924069	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 to May 1958.  
He died in June 2004.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in 
June 2004 and lists the cause of death as end stage 
cirrhosis.

2.  At the time of his death, the Veteran was service 
connected for anxiety and sinusitis.

3.  The Veteran's rating for his service-connected 
disabilities was 100 percent from January 1999, for a total 
of five years, six months preceding his death.

4.  The Veteran did not have a disability that was 
continuously rated totally disabling for a period of ten 
years or more immediately preceding death; he was not rated 
totally disabled continuously after his discharge from 
service in May 1958 and for a period more than 5 years 
immediately preceding death; he was not a former prisoner of 
war; and there has been no allegation of clear and 
unmistakable error (CUE).

5.  There is no competent medical evidence of record that 
indicates that the Veteran's death may be related to his 
active service.  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2008).

2.  The Veteran's death was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for service connection for cause of 
death benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for service 
connection for cause of death benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

The appellant was sent a letter with Veteran's Claims 
Assistant Act (VCAA) notice in August 2004.  This evidenced 
informed the appellant of the evidence VA had received to 
date, the evidence VA was responsible for obtaining, how the 
appellant can help VA going forward, and what the evidence 
must show to support the appellant's claim.  In the last 
section, the appellant was informed that to support her 
claim, she should show that the Veteran died while on active 
duty; from a service-related injury or disease; or the 
Veteran died from a non-service related injury or disease and 
was receiving or entitled to receive VA compensation for 
service-connected disability that was rated totally disabling 
for at least 10 years immediately before death, since the 
Veteran's release from active duty for at least five years 
immediately preceding death, or for at least one year before 
death if the Veteran was a former prisoner of war who died 
after September 30, 1999.  In June 2006, the appellant was 
also sent notice about disability ratings and effective 
dates.  Neither letter listed the disabilities for which the 
Veteran was service connected at the time of his death.

To demonstrate a lack of prejudice VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App.37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. at 46.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant had actual knowledge of the Veteran's service-
connected disabilities.  The appellant expresses a thorough 
understanding of the Veteran's service connected anxiety 
disability.  She demonstrates an understanding of the history 
of the Veteran's disability rating increases and decreases.  
Further she states in her claim that the Veteran was likely 
rated as 100 percent disabled for more than 10 years during 
his lifetime for his service connected disabilities, 
demonstrating an understanding that the Veteran had more than 
one service connected disability.  While she never mentions 
sinusitis by name, it was the only other disability for which 
the Veteran was service-connected at the time of his death.  
Additionally, the notice sent to the appellant in August 2004 
listed the types of evidence the appellant needed to submit 
to support her claim, and only failed to list the 
disabilities for which the Veteran was service connected.  A 
reasonable person could be expected to understand what was 
needed to substantiate a claim based on this information.  
Because the appellant had actual knowledge of the Veteran's 
service connected disabilities, and was provided notice of 
the types of evidence necessary to substantiate her claim, 
the Board finds that the VCAA notice requirement has been 
fulfilled and review can proceed without prejudice.

In this case, the notice described above is not required for 
DIC benefits because the issue presented involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The appellant submitted private treatment records 
dated from February 1996 to September 1997.  The RO obtained 
the Veteran's VA treatment records.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary because there is no 
indication that cirrhosis, the cause of death, is related to 
a disease or injury in service.  Additionally, there is no 
indication that any of the service connected disabilities 
caused or contributed to the Veteran's death besides the 
appellant's own statements.

Significantly, neither the appellant nor her representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  DIC Benefits under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC when it 
is shown that the Veteran's death was not the result of 
willful misconduct, and at the time of death the Veteran was 
receiving, or entitled to receive, compensation for a 
service-connected disability and meets the following 
criteria: that the Veteran was continuously rated totally 
disabled for 10 years immediately preceding death; the 
Veteran was rated totally disabled upon separation from 
service, was continuously so rated, and died at least five 
years after separation from service; or that the Veteran was 
a former prisoner of war who died after September 30, 1999, 
and the disability was continuously rated totally disabling 
for a period of not less than one year immediately preceding 
death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).

"Entitled to receive" in this context includes the 
situation where the Veteran had applied for compensation but 
had not received total disability compensation due solely to 
CUE in a VA decision.  38 C.F.R. § 3.22(b).  Any claim of CUE 
must be pled with specificity.  See Andre v. West, 14 Vet. 
App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific 
allegation must assert more than mere disagreement with how 
the facts of the case were weighed or evaluated.  In other 
words, to present a valid claim of CUE, the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
this case, no allegation of CUE has been made referable to 
prior rating decisions concerning the level of the Veteran's 
disability.  Therefore, this provision is inapplicable.

The appellant seeks DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.  The Veteran died in June 2004.  At that time, 
service connection was in effect for anxiety neurosis and 
sinusitis, evaluated as 100 percent disabling under the 
rating schedule, effective in January 1999.  The Veteran was 
considered totally disabled as of that time, for a total of 
five years, six months preceding his death.  This is less 
than the statutory requirement for benefits under 38 U.S.C.A. 
§ 1318.  As the law is dispositive, the claim must be denied 
because of the lack of legal entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

On a final note, it appears from written correspondence 
received in June 2006, that the appellant believed the 
Veteran was entitled to a 100 percent disability rating prior 
to 1999.  The appellant indicates that she and her husband 
did not pursue a retroactive effective date because it would 
have upset her husband to continue the appeal process.  
Regardless, DIC claims filed on or after January 21, 2000 are 
not subject to hypothetical entitlement analysis.  The 
appellant's claim was received in July 2004.  Furthermore, as 
explained above, there is no allegation of CUE regarding any 
prior rating decisions.  Thus, the basic threshold criteria 
for establishing entitlement to benefits under 38 U.S.C.A. § 
1318 are not met and the claim is therefore denied.  

III.  Service Connection for Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran's death was 
caused by his service connected disabilities.

Service connection may be granted for a disability caused by 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of a 
current disability and a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. 
 Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  Id.

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause. 
 In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had a "material 
influence in accelerating death," thereby contributing 
substantially or materially to the cause of death.  See 
Lathan v. Brown, 7 Vet. App. 359 (1995).

The Veteran died in June 2004.  The death certificate lists 
the cause of death as end stage cirrhosis.  At the time of 
the Veteran's death, he was service-connected for anxiety and 
sinusitis at the time of his death.  There is no indication 
in the file that the Veteran was being treated for 
complications of either of these conditions prior to, or at 
the time of his death.  There is also no competent medical 
evidence indicating that either of these conditions caused, 
or contributed to the Veteran's cause of death.  
Additionally, there is no indication that cirrhosis was, or 
should have been, service connected at the time of the 
Veteran's death and the appellant does not claim differently.  

The appellant has submitted many statements concerning her 
husband's struggle with anxiety neurosis and the toll it took 
on him and their relationship.  While the Board sympathizes 
with the burden of the Veteran's service connected-
disabilities, there is no indication in the medical records 
that his death resulted from these disabilities; and as such, 
the claim for service connection for cause of death must be 
denied.  In so concluding, the Board in no way intends to 
minimize the Veteran's sacrifices for his country, which are 
deserving of the highest respect.  The Board, however, is 
obligated to decide cases based on the evidence before it 
rather than based on equity.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for cause of death, the doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to service connection for the Veteran's cause of 
death is denied.





_____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


